Citation Nr: 1117422	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is a World War II combat Veteran who served on active duty from April 1944 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2010 the Veteran testified by videoconference before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is in the claims file.

In June 2010 the Board remanded the matter for further development.  No further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran suffers from a psychiatric disorder presently diagnosed as depressive disorder; and he has presented credible evidence that the disorder was manifest on his separation from service, and credible evidence of symptomatology since service.


CONCLUSION OF LAW

A depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim of service connection is resolved in the Veteran's favor, the Board need not further address VCAA compliance.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Wade v. West, 11 Vet. App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 (1996)).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

The Veteran seeks service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder.  He complains of distress, since service, over events that he witnessed and experienced on the battlefield in Iwo Jima, including his own combat injuries.  He testified that his military awards include a Purple Heart.

Service personnel records confirm that the Veteran "participated in the initial assault and occupation of IWO JIMA, VOLCANO ISLANDS, from 19 February to 24 February 1945."  Service treatment records (STRs) dated February 19, 1945, confirm that he was "wounded on Iwo Jima on Blue one beach.  Shrapnel wounds of left arm and right shoulder."  STRs also confirm that these wounds were "result of enemy action."

In a letter dated in April 2003 the Veteran's wife wrote that she had been married to the Veteran for 53 years, and that the Veteran had been difficult to live with throughout their marriage.  As a case in point, she noted that the Veteran had had several EKGs on his heart, only to find out that it was "not his heart, but his head!"

On C&P PTSD examination in April 2002 the Veteran complained of bad dreams and difficulty sleeping for 50 years.  He also admitted to some intrusive thoughts about his wartime experiences.  He denied any prior psychiatric care.  According to the examiner, there were PTSD symptoms but not the full criteria to meet the disorder.  There was no further comment on the matter.

VA treatment records dated in 2006 and associated with the claims file in August 2006, inform of treatment, including individual psychotherapy with a VA psychiatrist, for PTSD, chronic.  

In September 2006 VA sent the Veteran for a psychiatric examination by a private physician.  During the examination he reported that his symptoms began 60 years ago.  He complained of difficulty sleeping, and of nightmares, memories of World War II, low energy, anxiety, and irritability.  He recalled events that happened at Iwo Jima, including being shelled all day, every day; a Marine that was wounded right next to him; and his own wounds.  He said that he was told by his fellow soldiers that he was thrown about 4 feet into the air when he was hit by enemy fire.  Axis I diagnosis was depression, not otherwise specified.  According to the physician, the Veteran's condition did not meet the diagnostic criteria of PTSD because "although claimant endorses some symptoms of PTSD, he does not meet criterion C or criterion D of DSM IV and therefore does not meet full criteria for PTSD."  Although the physician claimed that the Veteran's DD-214 and medical records were reviewed, he nonetheless stated that the Veteran had not received psychotherapy for his mental condition in the past year.  

In November 2007 VA sent the Veteran for another psychiatric examination by a private physician.  During the examination the Veteran reported that he was "shook up" when he separated from service, and was afraid to drive a car.  He also reported that he thought a lot about his fallen World War II comrades.  He admitted to panic attacks, consisting of palpitations and shortness of breath lasting anywhere from a few minutes to an hour.  He also admitted to unprovoked irritability that affected his motivation and mood; and to obsessional rituals, like checking on doors and locks.  Diagnosis was major depressive disorder, recurrent, moderately severe without psychotic features.  

On C&P non-posttraumatic stress disorder psychiatric examination in May 2008 the Veteran complained of mild irritability and depressed mood, and of dreams about events in Iwo Jima.  He reported that he was going to the Veteran Center to meet with other veterans and talk about his combat experiences.  Axis I diagnosis was depressive disorder, not otherwise specified, which the examiner averred was less likely as not due to his service-connected hearing loss.

In March 2010 the Veteran testified that he received enemy fire on landing on the beach in Iwo Jima during World War II; that he saw many casualties; and that he too was wounded by enemy fire.  He testified that he has suffered from flashbacks, nightmares, and other symptoms "ever since [he] got out of the service."

C&P non-posttraumatic stress disorder psychiatric examination in June 2010 yielded an Axis I diagnosis of depressive disorder, not otherwise specified, which the examiner averred was not related to the Veteran's service-connected hearing disabilities.  The examiner noted that the Veteran's symptoms included depressed mood, irritability, decreased interest, social isolation, and difficulty sleeping, which the examiner attributed to the Veteran's role of sole caregiver for a spouse with Alzheimer's and the decline in the Veteran's own health.  The examiner stressed, however, that while the Veteran was frustrated over his hearing loss and tinnitus, these disabilities did not "exacerbate" his depressive symptoms.

Analysis

Preliminarily, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) apply in this case as the Veteran, who is a World War II combat Veteran, alleges that his psychiatric disorder stems from combat experiences.

According to the Veteran, he has suffered from difficulty sleeping, nightmares, recurrent thoughts, and irritability; symptoms which he steadfastly insists were manifest on his separation from service and have continued since service.  He is competent to provide this evidence and the Board finds his statements credible because his complaints are consistent with the type and circumstances of his service.  However, an in-service event alone is not enough to establish service connection; there must be a nexus between a current disability and the service event.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

While the Veteran's symptoms have been diagnosed as depressive disorder, a medical opinion as to a direct nexus to service has not been proffered.  There is, however, credible evidence of continuity of symptomatology.

The Veteran admits that he received no treatment for his psychiatric disorder until 2006, but he insists that his symptoms have been manifest since service.  The Board finds no reason to discount the Veteran's credibility on this issue, particularly in light of the unsolicited, poignant statement from the Veteran's wife, which provides an objective perspective of the Veteran's emotional problems during their long marriage.  

In short, the evidence includes the Veteran's sworn and credible testimony of symptoms, manifest on his separation from service.  The evidence also includes the Veteran's sworn and credible testimony of continuity of symptomatology after service, and there is competent medical evidence that attributes these symptoms to depressive disorder.  38 C.F.R. § 3.303(b).  The Board cannot find that the evidence preponderates against the claim.  Therefore, and according the Veteran every reasonable doubt, service connection for depressive disorder is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (providing that if lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Service connection for depressive disorder is granted.



____________________________________________
Nancy Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


